Citation Nr: 9930691	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 10, 
1998, for assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a September 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted a 10 percent evaluation 
for PTSD.  The veteran appealed that decision to the BVA.  In 
November 1997, the RO increased the evaluation for PTSD to 50 
percent.  In July 1998, the veteran appeared and testified at 
a personal hearing by videoconference before the undersigned 
acting Member of the Board.  In October 1998, the Board 
remanded the case to the RO.  In a rating decision of 
November 1998, the RO increased the evaluation for PTSD to 
100 percent, effective January 10, 1998.  The case has been 
returned to the Board for appellate review of the issue of 
entitlement to an earlier effective date.


FINDINGS OF FACT

1.  Prior to January 10, 1998, the competent evidence of 
record demonstrated that the veteran's service-connected PTSD 
was manifested by no more than considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and considerable industrial 
impairment; and, prior to January 10, 1998, competent 
evidence showed that the veteran's was manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  As of January 10, 1998, competent evidence demonstrated 
that the veteran's PTSD was productive of severe impairment 
and precluded substantially gainful employment. 

CONCLUSION OF LAW

An effective date earlier than January 10, 1998 for 
assignment of a 100 percent evaluation for PTSD is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155 (West 1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under the regulations in effect when this appeal arose (the 
former criteria), a 50 percent evaluation for PTSD was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
The next higher rating of 70 percent was for application when 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  The highest rating of 100 percent was for 
application when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes were 
associated with almost all daily activities such as fantasy, 
confusion, panic, and there were explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
the individual was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1996).

In addition, prior to November 7, 1996, applicable 
regulations provided that, when the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including PTSD, as set 
forth at 61 Fed. Reg. 52695-52702 (1996) (codified at 
38 C.F.R. §§ 4.125-4.130). Where the law or regulations 
change while a case is pending, however, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Both the former criteria and the 
revised for rating PTSD were for consideration in the 
veteran's case.  However, the revised criteria are not to be 
applied prior to November 7, 1996.  Rhodan v. West, 12 Vet. 
App. 55 (1998).  

Under the revised criteria effective November 7, 1996, 
38 C.F.R. § 4.130, Diagnostic Code 9411 provides that a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

In a rating decision dated in September 1996, the RO 
recharacterized the veteran's service-connected anxiety 
reaction, evaluated as noncompensably disabling, as PTSD with 
history of anxiety neurosis. The RO assigned a 10 percent 
evaluation, effective July 26, 1996, the date of receipt of 
the veteran's claim for an increase.  The decision was based 
on the report of an August 1996 VA psychiatric examination 
which contained a diagnosis of PTSD, and a Global Assessment 
of Functioning (GAF) score of 60.

The veteran submitted VA psychiatric treatment records dated 
from May 1980 to October 1996, which did not provide any 
indication as to the severity of his condition but indicated 
that the veteran's primary concern was obtaining an increased 
disability evaluation.

In February 1997, the veteran submitted a statement from 
Harold Barse, a Readjustment Therapist at the Oklahoma City 
Veteran's Center.  The therapist stated that the veteran was 
receiving regular counseling at the Veteran's Center, that in 
his view, the veteran was entitled to a higher evaluation, 
and that the veteran's "service-connected disability 
continues to negatively impact his life to a substantial 
degree."  Statements from the veteran's mother and sisters, 
received in July 1997, indicated that the veteran had changed 
after returning from Vietnam and that he now avoided crowds, 
did not trust others,  and was unable to work.  Mr. Barse 
submitted another statement in September 1997 stating that he 
believed that PTSD prevented the veteran from obtaining 
gainful employment. 

A September 1997 VA examination report contained diagnoses of 
PTSD, moderate, and dysthymic disorder.  The examiner stated 
"I believe that the veteran has significant difficulty in 
social and occupational functioning."  In addition, the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of "about 50."  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A GAF of 41-50 score denotes 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning."  Id.  A 51-60 score 
indicates "moderate symptoms . . . OR moderate difficulty in 
social, occupational or school functioning."  Id.  

Based on the evidence noted above, the RO, in a rating 
decision of November 1997, increased the evaluation for PTSD 
to 50 percent, effective July 26, 1996.  

In March 1998, the veteran submitted a report from Marcus 
Barker, M.D., of the Psychiatric Center of Oklahoma, in 
Oklahoma City, Oklahoma.  Dr. Barker's conclusion was that 
the veteran was "unemployable due to psychiatric problems."  
The report was dated January 10, 1998.  

In July 1998, the veteran submitted a letter from Linda 
Monroe, a Licensed Professional Counselor who reported that 
the veteran had recently joined her "Men's Re-education PTSD 
group."  In addition, the veteran submitted the report from 
a vocational evaluation study conducted by Lori Estep, a 
Certified Rehabilitation Counselor.  Ms. Estep opined that 
the veteran was "permanently and totally disabled" due to 
PTSD.  

Correspondence from Jonathan Cargill, Ph.D., in July and 
December 1998, noted that Dr. Cargill had seen Dr. Barker's 
January 10, 1998 psychiatric evaluation and that Dr. Cargill 
agreed with the report.  Dr. Cargill's letters did not 
specify whether the veteran ever received treatment from Dr. 
Cargill.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of receipt of 
the claim for increase, or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The veteran's application for an increased evaluation for 
PTSD was received on July 26, 1996.  The veteran maintains 
that the effective date for the 100 percent evaluation for 
PTSD should extend back to the date of receipt of his 
application for increase, on the grounds that he has 
continually pursued his appeal since that date, and that all 
evidence submitted in the course of his appeal should apply 
to the entire period of time since July 26, 1996.  

However, the Board finds that application of the law and 
regulations concerning effective dates to the facts of the 
veteran's case does not show entitlement to an effective date 
earlier than the date assigned by the RO, January 10, 1998, 
which was the date that entitlement to a 100 percent 
evaluation for PTSD arose, under the former rating criteria. 
Not until January 10, 1998, did it become factually 
ascertainable that the veteran was unemployable due to his 
service-connected PTSD, and so the provisions of 38 C.F.R. 
§ 3.400(o)(2) do not apply in this case. 

The evidence prior January 10, 1998, did not show that the 
veteran was unemployable or otherwise met either the former 
or the revised criteria for a 100 percent evaluation for 
PTSD.  With regard to the current regulatory criteria, none 
of the medical evidence indicates that the veteran's 
disability has, at any time, been manifested by total 
occupational and social impairment, with gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of the veteran hurting himself or others, an 
intermittent inability to perform the activities of daily, 
living disorientation to time or place, or memory loss for 
his own name or the names of close relatives, or his own 
occupation.  Thus, under the current criteria, a 100 percent 
evaluation for PTSD is not warranted for any period of time.

With regard to the former criteria, the Board finds that the 
evidence did not demonstrate that the veteran's PTSD imposed 
severe impairment and precluded substantially gainful 
employment prior to January 10, 1998.  The Board notes that 
Dr. Cargill stated that he has been acquainted with the 
veteran since December 1997, and that "most of the symptoms 
associated with PTSD have been part of [the veteran's] 
adjustment since at least 1969."  The Board notes, however,  
that Dr. Cargill did not state that his own findings 
independently indicated unemployability at any time, much 
less that they indicated unemployability prior to January 10, 
1998. Dr. Cargill's statements do not support an effective 
date prior to January 10, 1998 for a 100 percent evaluation 
for PTSD, because he did not report that he had evaluated the 
veteran clinically prior to January 10, 1998, and found him 
unemployable due to PTSD symptomatology.

The September 1997 VA examination report noted that the 
veteran had moderate PTSD symptoms; the examiner determined 
that the veteran had "significant difficulty in social and 
occupational functioning" and assigned a GAF score of 50.  
Such findings did not show that the veteran was demonstrably 
unable to obtain or retain employment, or that his 
psychoneurotic symptoms were totally incapacitating, or that 
his PTSD precluded employment so as to warrant a 100 percent 
evaluation under the former criteria of DC 9411 or 38 C.F.R. 
§ 4.16(c)..  

Nor did the treatment records from June to October 1996 or 
the August 1996 VA examination report indicate that the 
veteran was totally incapacitated or unemployable.  The 
treatment records indicated only that the veteran came in 
seeking assistance in pursuing a claim for increase.  The VA 
examination report noted that the veteran had difficulty with 
relationships but did not make any reference to any 
industrial impairment; the examiner assigned a GAF of 60, 
signifying "moderate symptoms . . . OR moderate difficulty 
in social, occupational or school functioning."  DSM-IV.

The statements from the veteran's family members and from Mr. 
Harold Barse did indicate their belief that the veteran could 
not hold a job.  However, Mr. Barse's professional 
qualifications are unknown and he did not report any clinical 
findings showing that the veteran's service-connected 
psychiatric disability rendered him unemployable prior to 
January 10, 1998.  Mr. Barse stated only that the veteran 
"has isolated himself from society, never married, worked 
very little, and has been this way for twenty seven (27) 
years."  The Board finds that the September 1997 VA 
examination report, containing detailed clinical findings in 
support of its conclusion of moderate impairment from PTSD, 
is more probative than Mr. Barse's August 1997 statement as 
to the veteran's level of impairment at that time.  With 
regard to the statements from the veteran's family members, 
while they are competent to report their observations, as 
laypersons, they are not competent to provide an opinion on 
the question of whether the veteran's psychiatric disability 
rendered him unemployable.  That question requires the 
expertise of a mental health professional or vocational 
expert.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In conclusion, review of the evidence of record demonstrates 
that, prior to January 10, 1998, the veteran was not entitled 
to an evaluation of 100 percent for PTSD under either the 
former criteria or the revised criteria.  Similarly, the 
competent evidence concerning the veteran's psychiatric 
status prior to January 10, 1998, did not demonstrate an 
exceptional or unusual disability picture which would warrant 
an extraschedular evaluation of 100 percent under 38 C.F.R. 
§ 3.321(b)(1). 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an effective date earlier than January 10, 
1998 for assignment of a 100 percent evaluation for PTSD is 
denied. 



		
JAMES A. FROST
Acting Member, Board of Veterans' Appeals
	



 

